DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
Applicant argues that no combination of Jacobson and Judd teaches or renders obvious each and every limitation of claim 11. The Examiner respectfully disagrees.
Jacobson states, at page 2, lines 34-45, “The bearing 36 is locked in the housing 10 by an externally threaded ring 37 having an internal cylindrical surface. This ring 37 is screwed into the internal threading 12 of housing 10. A collar 38 is fixed to the shaft 33 in any suitable way to prevent the latter's longitudinal shifting. The collar fits into the ring 37 and has a cylindrical surface engageable with the cylindrical surface of ring 37 to prevent lateral shift of the shaft 33 when the bearing 36 begins to wear.” (Bolding added) Therefore the cylindrical outer surface of collar 38 is engaged with the cylindrical inner surface of ring 37 thus providing a sealing engagement, furthermore this engagement prevents lateral shift of the shaft 33 thus the mating surfaces of ring 37 and collar 38 are in contact, prevent lateral movement and provide some degree of sealing of the outer casing with the rotatable conduit. It is worth noting here that applicant’s claims do not recite a hermetic seal.
Further yet, Judd teaches a similar joint comprising a second sealing ring (12) that is permanently axially compressed against the outlet wall (8) and radially compressed against the 
Thus the combination of Jacobson and Judd teaches or renders obvious each and every limitation of claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (GB 838,940) in view of Judd (GB 1,189,014).
Regarding Claims 11-13, Jacobson discloses a joint for systems for transporting a high temperature heat transfer fluid, the joint comprising: a fixed conduit (13) comprising a fixed tubular element having extension along a rectilinear axis between an outer end (see 23) and an opposing inner end (see 28); a first sealing ring (40) joined to the fixed conduit (via support member 25); a rotatable conduit (33) permanently in contact with the first sealing ring (40); and an outer casing (10) that delimits a chamber (26; see also N) from which the fixed conduit and the rotatable conduit extend, wherein a contact region (see 42) is arranged between the rotatable conduit (33) and the first sealing ring (40); wherein the outer casing (10) is sealingly engaged with the rotatable conduit by a second sealing ring (see 37, 38) and with the fixed conduit (13), wherein the first sealing ring (40) is permanently pressed in contact with the rotatable conduit (33), wherein the fixed conduit comprises an axially elastically deformable busing 34 rotates with rotatable conduit 33).

    PNG
    media_image1.png
    258
    579
    media_image1.png
    Greyscale

Jacobson does not disclose wherein the outer casing comprises an annular outlet wall, through which the rotatable conduit passes, and the second sealing ring is permanently axially compressed against the outlet wall and radially compressed against the rotatable conduit, and wherein the joint further comprises a stuffing box device operating on the second sealing ring; wherein the outer casing comprises at least one of casing components or flanges, sealingly connected to each other by static gaskets.
Judd teaches wherein the outer casing comprises an annular outlet wall (8), through which the rotatable conduit (1) passes, and the second sealing ring (12) is permanently axially compressed against the outlet wall (8) and radially compressed against the rotatable conduit (1), and wherein the joint further comprises a stuffing box device (13) operating on the second 

    PNG
    media_image2.png
    571
    855
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Jacobson wherein the outer casing comprises an annular outlet wall, through which the rotatable conduit passes, and the second sealing ring is permanently axially compressed against the outlet wall and radially compressed against the rotatable conduit, and wherein the joint further comprises a stuffing box device operating on the second sealing ring; wherein the outer casing comprises at least one of casing components or flanges, sealingly connected to each other by static gaskets as taught and/or suggested by Judd, since both joints teach an outer casing structure, it would have been obvious to one skilled in the art to substitute one outer casing structure for the other to achieve the .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson in view of Judd as applied to claim 11 above, and further in view of Petrou (US 2017/0219144 A1).
Regarding Claim 14, Jacobson in view of Judd discloses the limitations of the parent claim but does not disclose further comprising a pressure sensor housed in the chamber and suitable to detect pressure in the chamber and to transmit a pressure signal outside of the outer casing.
Petrou teaches a similar joint comprising a pressure sensor (see sensor array 200; see also paragraph 0034: “Additional sensors may include fluid pressure sensors…”) housed in the chamber (202) and suitable to detect pressure in the chamber and to transmit a pressure signal outside of the outer casing (see paragraph 0037: “In the exemplary embodiment shown and described in the present disclosure, the antenna 206 and/or radio frequency connector 208 may be used to effect wireless communication of information to and from the sensor array, as will be described below relative to FIG. 7.”).

    PNG
    media_image3.png
    536
    1051
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Jacobson in view of Judd to further comprise a pressure sensor housed in the chamber and suitable to detect pressure in the chamber and to transmit a pressure signal outside of the outer casing as taught and/or suggested by Petrou, since such a modification would provide an indication of a leak occurring at the joint thus alerting an interested party of a joint/system malfunction.  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US 2011/0126378 A1) in view of Jacobson and Judd.
Regarding Claim 15, Ota discloses a concentrator system for converting solar power, the concentrator system comprising: a plurality of modules (see 51, 52), wherein each module comprises a plurality of rotatable mirrors (60) and a local circuit for a heat transfer fluid, wherein the local circuit comprises a receiver section (61), a local inlet section, and a local outlet section (see Fig. 10); a distribution network for fluidically connecting the plurality of 

    PNG
    media_image4.png
    509
    867
    media_image4.png
    Greyscale

Ota does not explicitly disclose each joint connecting the local inlet section or the local outlet section of each module with respectively the network inlet section or the network outlet section of the distribution network.
Nonetheless, since Ota discloses the use of swivel joints to connect fixed fluid conduits to rotatable fluid conduits (see again paragraph 0005: “Each heat absorbing tube 61 has ends each provided with a swivel joint (not shown) for rotatable and swingable connection with a connector pipe (not shown) connecting to a heat absorbing tube of an adjacent line of 
Regarding the limitations concerning the joint, Jacobson in view of Judd discloses all of the claim limitations as discussed above with regard to Claims 11-13. In the interest of brevity the claim limitations and the obviousness rationale for combining the teachings of Jacobson and Judd will not be repeated here.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Jacobson and Judd as applied to claim 15 above, and further in view of Petrou.
Regarding Claim 16, Ota in view of Jacobson and Judd disclose the limitations of the parent claim but does not disclose wherein each joint further comprises a pressure sensor housed in said chamber and suitable to detect pressure in said chamber and to transmit a pressure signal outside of the outer casing, and wherein the concentrator system further comprises: transmission devices for remote transmission of a pressure signal from each joint; and a management unit for receiving and processing pressure signals.
Petrou teaches a similar joint wherein the joint comprises a pressure sensor (see sensor array 200; see also paragraph 0034: “Additional sensors may include fluid pressure sensors…” and ) housed in a chamber (202) and suitable to detect pressure in said chamber and to transmit a pressure signal outside of the outer casing (see paragraph 0037: “In the exemplary embodiment shown and described in the present disclosure, the antenna 206 and/or radio 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Ota in view of Jacobson and Judd wherein each joint further comprises a pressure sensor housed in said chamber and suitable to detect pressure in said chamber and to transmit a pressure signal outside of the outer casing, and wherein the concentrator system further comprises: transmission devices for remote transmission of a pressure signal from each joint; and a management unit for receiving and processing pressure signals as taught and/or suggested by Petrou, since such a modification would provide advantages such as monitoring the operation of specific joints to assess their operating state either locally or remotely, automating rotary union re-orders, to replace unions that are determined to be nearing their service life by use of these systems, providing troubleshooting guides for unusual operating conditions detected by the pressure sensor, and even providing a live connection to a customer or technical specialist when issues are encountered (see Petrou, paragraph 0042).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.